DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest “generate a three-dimensional heat map based on the first temperature information and the second temperature information; and provide energy to a heating system based on the three-dimensional heat map.” in claims 1 and 19; and “receive TULC temperature information from the TULC sensor, the TULC temperature information indicative of a TULC temperature; determine a secondary temperature based on the temperature information received from the temperature sensor array; compare the TULC temperature to the secondary temperature; compare the TULC temperature to a predetermined threshold; compare the secondary temperature to the predetermined threshold; and provide energy to the heating system when: the TULC temperature is less than or equal to the secondary temperature, and the TULC temperature is less than or equal to the predetermined threshold, or the secondary temperature is less than or equal to the predetermined threshold.” in claim 16.
The closest prior art of record is Harr et al. (US 2013/0263938) and David et al. (US 6,063,350). Harr et al. (Harr) discloses a diesel exhaust fluid tank with multiple temperature sensing devices and a heating system. (See Harr, Paragraphs [0036]-[0038]). David et al. (David) discloses a reducing agent tank system which utilizes temperature sensor data to generate a thermal model. (See David, Paragraphs [0040] & [0066]). However, neither Harr nor David, alone or in combination, teach or fairly suggest “generate a three-dimensional heat map based on the first temperature information and the second temperature information; and provide energy to a heating system based on the three-dimensional heat map.” in claims 1 and 19; and “receive TULC temperature information from the TULC sensor, the TULC temperature information indicative of a TULC temperature; determine a secondary temperature based on the temperature information received from the temperature sensor array; compare the TULC temperature to the secondary temperature; compare the TULC temperature to a predetermined threshold; compare the secondary temperature to the predetermined threshold; and provide energy to the heating system when: the TULC temperature is less than or equal to the secondary temperature, and the TULC temperature is less than or equal to the predetermined threshold, or the secondary temperature is less than or equal to the predetermined threshold.” in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746